Citation Nr: 0831488	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  04-09 902	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for vagus valve disability.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1955 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
In May 2006 the case was remanded to the RO for further 
development.  


FINDING OF FACT

It is not shown that the veteran has any current vagus valve 
disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for vagus 
valve disability have not been met.   38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran has been advised of VA's duties to notify and 
assist in the development of his claims.  An April 2005 
letter from the RO explained what the evidence needed to show 
to substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and that VA would make reasonable efforts to obtain 
records not held by a federal agency, but that it was the 
veteran's responsibility to make sure that VA received all 
requested records not in the possession of a federal 
department or agency.  Subsequent letters in June 2006 and 
March 2008 provided similar notice.  Additionally, both the 
June 2006 and March 2008 letters provided notice regarding 
criteria for rating the disabilities at issue and effective 
dates of awards in accordance with   Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) such notice would only be 
relevant if the benefit sought were being granted. 
 
Although complete VCAA notice was not given prior to the 
rating on appeal, the appellant had ample opportunity to 
respond to the notice letters and to supplement the record 
after notice was given.  Additionally, the case was 
readjudicated by February 2007 and April 2008 supplemental 
statements of the case after complete notice was given.  He 
is not prejudiced by any technical notice deficiency that may 
have occurred along the way, and no further notice is 
required.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).

Regarding VA's duty to assist, the RO has obtained the 
veteran's available service medical records (SMRs).  The RO 
was informed by the National Personnel Records Center (NPRC) 
that the SMRs from 1975 to 1979 had either been misplaced or 
lost.  Consequently, as the veteran had alleged treatment for 
vagus valve nerve problem during this time frame, at 
Elmendorf Air Force Base, the RO also attempted to obtain 
records directly from the Air Force Base.  In May 2003, 
however, the Elmendorf Air Force Base Medical Group replied 
that they had no records for the veteran on file.  As there 
is no indication that the records would be available at an 
alternate location, further efforts to try and obtain them 
would serve no useful purpose. 

The RO has also obtained other available medical evidence and 
the veteran was provided with a VA examination in April 2008.  
There is no indication that any further development would aid 
the veteran in substantiating this claim and the veteran has 
not identified any additional evidence pertinent to his 
claim.  Accordingly, the Board finds that VA has met its 
heightened duty to assist applicable to a case where, as 
here, the SMRs have been lost.  The veteran is not prejudiced 
by the Board's proceeding with appellate review. 

II.  Factual Background

The available service treatment records do not reveal any 
findings or treatment for neurological or cardiovascular 
problems.  On June 1971 separation examination cardiovascular 
and neurological functioning were found to be normal.  

On his June 2002 claim the veteran indicated that he was 
treated for "vagus valve nervous stress condition" in 
service in 1978 at Elmendorf Air Force Base.

A September 2002 VA nurses note shows that the veteran was 
being seen for an initial outpatient visit.  The veteran 
provided the nurse with some old medical records, which 
showed diagnoses of COPD, diverticulosis, internal 
hemorrhoids, right hydrocele, cholelithiasis, 
atherosclerosis, impotence and Peyronie's disease.    

In his August 2003 Notice of Disagreement the veteran 
indicated that he believed a complete set of service medical 
records would verify his claim.  

At his July 2004 Decision Review Officer (DRO) hearing the 
veteran testified that his vagus valve problem first started 
bothering him in 1977 while stationed at Elmendorf Air Force 
Base.  He stated that he felt a wrenching in his chest and 
noticed that every time his chest would tighten up, his heart 
would skip a beat.  He reportedly stopped to have his blood 
pressure checked and it was found that his left arm pulse was 
erratic and that there was no pulse in his right arm.  
Consequently, he stated, he was taken to the emergency room 
and the doctor there found that the veteran had a case of bad 
nerves, which was affecting his largest heart valve.  He 
stated the doctor then suggested that the veteran talk to a 
VA counselor and work on not worrying so much about his 
problems.  He noted the doctor did not put him on any 
medication but the veteran did have three sessions with a 
counselor who found that the nerve problem might have 
something to do with the veteran's earlier experience in 
Vietnam.  

On April 2008 VA examination, the examiner noted that the 
available service medical records did not show a diagnosis of 
a vagus valve or other cardiovascular disability.  The 
veteran reported that in 1975 in service he experienced 
skipped beats and that the physician who evaluated him at the 
time told him that this occurred because of inhibition of the 
vagus nerve.  He was told that any time the vagus nerve gets 
inhibited the heart stops beating and the opposite of other 
nervous system excitement causes increased heartbeat.  The 
examiner thought that the veteran was trying to convey that 
his heart rate would go high when the sympathetic nervous 
system is stimulated and that his heart rate would decrease 
with vagus nerve stimulation.  The examiner believed that 
this was what the veteran was told.  The examiner also noted 
that VA medical records showed diagnoses of hypertension and 
hyperlipidemia with no diagnosis of atherosclerotic heart 
disease or cardiac arrhythmias noted.  The veteran did have 
tobacco use disorder and severe chronic obstructive sleep 
apnea related to smoking.  

The veteran denied chest pain, shortness of breath, 
dizziness, syncopal attacks and palpitations.  He reported 
that he was able to do his activities of daily living.  He 
did report skipped heartbeats that occur once or twice per 
year.  He did not seek any medical evaluation for these and 
they went away spontaneously.  The veteran denied valvular 
heart disease, cardiac arrhythmias, atherosclerotic heart 
disease and congestive heart failure.  The examiner noted 
that the veteran's echocardiogram done in March 2008 showed a 
normal ejection fraction and the examiner determined that the 
veteran had a MET level of 8.  The veteran's heart sounds 
were faint and very distant.  S1 and S2 were heard and the 
examiner did not ear S3 or any murmur or rub.  An 
electrocardiogram from January 2004 was normal with normal 
sinus rhythm with sinus arrhythmia.  The March 2008 
echocardiogram produced a diagnostic impression of 
technically difficult study.  A very small pericardial 
effusion could not be excluded.  There was normal left 
ventricular contraction with grossly normal ejection 
fraction.  There was impaired left ventricular contraction 
and the mitral and tricuspid valves were normal.  The 
examiner found that the veteran did not have atherosclerotic 
heart disease.  There was no cardiac arrhythmia found nor was 
any other cardiac disease found.  The veteran himself did not 
report any heart related problems other than a couple of 
skipped heartbeats once or twice a year without any 
accompanying symptomatology.  The examiner did not find a 
diagnosis of vagus valve nerve disability in the veteran's 
service medical records.   

III.  Law and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value. Baldwin v. 
West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

IV.  Analysis

The veteran essentially contends that he has a current vagus 
valve disability that first became manifest in service.  The 
evidence of record, however, does not show that the veteran 
has any current vagus valve disability or other disability of 
the heart.  On the contrary, the April 2008 VA examiner 
specifically found that was no cardiac arrhythmia or any 
other heart problems.  Although the examiner also noted the 
lack of atherosclerosis (i.e. arterial disease) (apparently 
based on the veteran's self-report) and there is actually 
earlier evidence of record that the veteran may have 
atherosclerosis , there's no indication in the record that 
any atherosclerosis the veteran does have is related to any 
vagus valve problem the veteran may have had in service.  
Additionally, the record does not contain any evidence that 
the veteran has any nervous problems that might be related to 
the nervous problems he reported he experienced in service.  

In the absence of proof of current disability, there can be 
no valid claim of service connection.  Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  Consequently, given that a current 
vagus valve disability has not been shown, there is no basis 
for awarding service connection for this claimed disability.  
Further, given the lack of a threshold finding of a current 
vagus valve disability, the veteran is not prejudiced the 
inability to locate his service medical records from 1975 to 
1979.  Even if such records were available and demonstrated 
some level of vagus valve problem in service, the evidence 
does not establish that the veteran has any current vagus 
valve disability.  Also, although he may have current 
atherosclerosis, there is absolutely no evidence that any 
current atherosclerosis is related to service, nor has the 
veteran claimed such a relationship.

In summary, as there is no showing of current vagus valve 
disability, and no showing of any relationship between 
service and any current atherosclerosis, the preponderance of 
the evidence is against this claim and it must be denied.  


ORDER

Entitlement to service connection for vagus valve nerve 
disability is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


